DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-22, 25-32, and 35-37  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0289794 A1 to Jain et al. (“Jain”).
Claims 18, 28, and 37 are treated as one given their similarity. As to these claims, Jain discloses psychological stress estimation method/apparatus/medium, comprising: 
determining a cyclic stress model of the user based on a first set of stress indicators of the user corresponding to a plurality of moments (see entire document, especially [0245]-[0309] – different activities/environmental/behavioral stress indicators are tracked over a plurality of moments); 
obtaining a first physiological signal of a user corresponding to a current moment (see, e.g., [0217]-[0222], which provide different physiological signals obtained that correspond to a current moment, such as cortisol levels during exercise or during stressful activities); 
determining a first stress indicator of the user based on the current moment and the cyclic stress model (see [0245]-[0309] – determining a first indicator that is an association between exercise and stress in a current moment); 
determining a second stress indicator of the user based on the first physiological signal and an instantaneous stress model of the user, wherein the instantaneous stress model determines a current stress indicator of the user based on a second physiological signal related to a current stress status of the user, and wherein the second physiological signal is an input of the instantaneous stress model (see [0245]-[0309] – inputting, for example, heart rate levels to determine a stress level of a user) ; and 
determining the current stress indicator of the user based on the first stress indicator and the second stress indicator (see, e.g., [0250]-[0258]).
As to claims 19 and 29, Jain further discloses
obtaining, in a preset time period, discrete stress data corresponding to at least one time point; 
determining a discrete stress indicator set based on the discrete stress data; 
determining a discrete stress indicator comprised in the discrete stress indicator set based on a subjective estimation result of the user, a cortisol level of the user, or an external behavior of the user; and 
determining the cyclic stress model based on at least one type of discrete stress indicator set (see [0390]-[0392]).
 As to claims 20 and 30, Jain further discloses wherein the cyclic stress model comprises a subjective cyclic stress model and an objective cyclic stress model, and wherein the psychological stress estimation method further comprises: determining the subjective cyclic stress model based on a type-1 discrete stress indicator set or a type-2 discrete stress indicator set, wherein a first discrete stress indicator comprised in the type-1 discrete stress indicator set is based on a subjective estimation result of the user, and wherein a second discrete stress indicator comprised in the type-2 discrete stress indicator set is based on an external behavior of the user; determining the objective cyclic stress model based on a type-3 discrete stress indicator set, wherein a third discrete stress indicator comprised in the type-3 discrete stress indicator set is based on a cortisol level of the user; obtaining, in a preset time period, discrete stress data corresponding to at least one time point; and determining the discrete stress indicator set based on the discrete stress data (see [0170]; [0245]-[0309] and [0390]-[0392]  and Fig 4 each of the above limitations are met in that Jain’s data is discrete given that it is sampled/provided during a single time point).  
As to claims 21 and 31, Jain further discloses obtaining, in a preset time period, discrete stress data corresponding to at least one time point; determining a discrete stress indicator set based on the discrete stress data; determining a discrete stress indicator comprised in the discrete stress indicator set based on a subjective estimation result of the user, a cortisol level of the user, or an external behavior of the user; determining a comprehensive discrete stress indicator set based on at least one type of discrete stress indicator set; determining the cyclic stress model based on the comprehensive discrete stress indicator set; and determining a comprehensive discrete stress indicator comprised in the comprehensive discrete stress indicator set based on a plurality of discrete stress indicators, wherein the discrete stress indicators are all discrete stress indicators corresponding to a same time point in the at least one type of discrete stress indicator set (see [0170]; [0245]-[0309] and [0390]-[0392]  and Fig 4—Examiner notes that all of the discrete stress indicators are monitored simultaneously in order to determine which effects the others most in elucidating a true stress level).
As to claims 22 and 32, Jain further discloses 
obtaining, in a preset time period, discrete stress data corresponding to at least one time point; 
determining a discrete stress indicator set based on the discrete stress data; 
determining a discrete stress indicator comprised in the discrete stress indicator set based on a subjective estimation result of the user, a cortisol level of the user, or an external behavior of the user; 
obtaining a historical discrete stress indicator before the preset time period; 
determining, based on at least one type of discrete stress indicator set, a comprehensive discrete stress indicator set; 
determining the cyclic stress model based on the comprehensive discrete stress indicator set and a plurality of historical discrete stress indicators; and 
determining a comprehensive discrete stress indicator comprised in the comprehensive discrete stress indicator set based on a plurality of discrete stress indicators, wherein the discrete stress indicators correspond to a same time point in the at least one type of discrete stress indicator set (see [0287]-[0309] – several baseline discrete measurements, such as cortisol, heart rate, blood pressure, behavior, etc., are measured over time to form discrete sets of respective discrete set data and are associated with stress levels to form a composite, i.e., comprehensive discrete stress indicator set).
As to claims 25-27 and 35-36, Jain further discloses wherein the first physiological signal and the second physiological signal are motion signals, wherein the first physiological signal and the second physiological signal are bioelectric signals, and wherein the first physiological signal and the second physiological signal are motion signals and bioelectric signals (see [0245]-[0264]).
Allowable Subject Matter
Claims 23-24 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791